DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Applicant’s amendment filed on 02/04/2022 have been entered.
Claims 1, 3-12, 14,16, 19 and 20 are currently pending.
Claims 9-12 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 14, the claim depends on claim 13 which has been canceled. Therefore there is an issue of antecedent basis that renders this claim indefinite.
Regarding Claim 19, 
Claim 20 is also rejected as indefinite, due to it’s dependency on Claim 19. 
Claim Rejections - 35 USC § 103
Claim 1, 3, 4, 6-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al. (US 2009/0174121) in view of Yamamoto et al. (US 5599608A)
Regarding Claim 1, Hayes teaches a decorative laminate (Abstract) comprising a first decorative layer opaque (decorative layer) (Paragraph 0029, 0061; Claim 1 of Hayes) , a clear plastic layer (bonding resin layer) (Claim 1 of Hayes), a decorative nonwoven fabric layer (cloth layer) bonded to the clear plastic layer (Claim 1 of Hayes; Paragraph 0051-0052), and a second clear plastic layer (Claim 1 and 3 of Hayes) that is molded behind the cloth layer, which would infiltrate the gaps between the fibers of the cloth due to the molding (Claim 1 of Hayes). 
Hayes teaches the decorative layer can be coated with a colored coating/film, such as paint, to impart a visual effect or to improve the visual effect. (Paragraph 0052-0053, 0088). Thus, it would have been obvious to one in the to art to apply a colored coating/layer to the surfaces, including the front surface, of the fabric layer to improve the visual effect of the laminate
Hayes does not  teach specifically teach the colored film has a cutout pattern. 
Yamamoto teaches injecting molding decorative laminates (Abstract), where a colored film layer has stencil or cutouts to form various patterns/logo. (Fig. 7; Column 4, Lines 50-65, Column 5, Lines 3-20). Yamamoto teaches this allows for various decorative patterns that can improve the decorative appearance of the resulting decorative laminate. (Column 1, Lines 40-45). Thus, it would have been obvious to one with ordinary skill in the art to place cutouts of 
Regarding Claim 3, Hayes teaches the first decorative layer can be a textile layer. (Paragraph 0026, 0061)
Regarding Claim 4 and 16, Yamamoto teaches the cutout portion can be a logo or symbol. (Fig. 7; Abstract).
Regarding Claim 6-8, Hayes teaches the second plastic material (substrate) can be a clear plastic (Claim 3 of Hayes). Hayes teaches PMMA is a suitable clear thermoplastic for injection molding for decorative laminates (Paragraph 0055). Thus, it would have been obvious to one with ordinary skill in the art to use PMMA for the clear plastic substrate. 

Claim 5 is rejected under 35 U.S.C. 103 for being unpatentable over Hayes and Yamamoto in view of Sugimoto et al. (US 5,255,155). 
Regarding Claim 5, Hayes teaches this laminate can be used for the instrument panel of a car. (Fig. 2) Hayes does not teach wiring such that the decorative laminate, including a portion of the cutout pattern includes a switch.
Sugimoto teaches that instrument panels can have wiring and switches on an instrument panel (Claim 1 of Sugimoto; Statement of Prior Art) Sugimoto teaches this allows for various electronic components to operable by the driver. (Statement of Prior Art) Thus, it would have been obvious to one with ordinary skill in the art to apply wiring and switches to the decorative laminate of Hayes, including the cutout, to ensure the electronic components of vehicle are operable to the driver. 
Response to Arguments
The prior §112 rejections have been withdrawn, due to Applicant’s amendments.
Applicant’s §103 arguments have been fully considered, but are moot due to the new ground of rejection necessitated by Applicant’s amendments.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ZHANG whose telephone number is (571)270-0358. The examiner can normally be reached Monday through Friday: 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANK VINEIS can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Zhang/Primary Examiner, Art Unit 1781